DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/28/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 7-8, 10-13, and 15-18 are pending (claim set as filed on 08/28/2020).
Applicant’s election of Group I is again acknowledged. Claims 16-18 stand withdrawn as being directed to the non-elected invention.
	Therefore, claims 1, 3-4, 7-8, 10-13, and 15 are presented for examination.	

Priority
	This application filed on 02/18/2015 claims a provisional application no. 61/941,143 filed on 02/18/2014. Therefore, the effective filing date of the application is 02/18/2014.


Withdrawal of Rejections
The response and declaration filed on 08/28/2020 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Response to Declaration/Arguments
The declaration under 37 CFR 1.132 filed on 08/28/2020 is sufficient to overcome the rejection of claims 1, 3-4, 7-8, 10-13, and 15 under 35 U.S.C. 103 as being unpatentable over Sharma (US 2010/0316614 A1) in view of Kim (Stem Cell Therapy in Bladder Dysfunction, 2013) and Muschler (US 2010/0167316 A1).
In response to Applicant’s argument that “Therefore, the absence of CD45 in the cells of Kim clearly renders them not hematopoietic cells. That they are CD34+ does not establish them as being hematopoietic stem/progenitor cells”, this argument is considered persuasive because the Examiner agrees with paragraph 3 of the declaration wherein that the Sk-34 cells are skeletal muscle-derived cells and thereby, Kim makes no mention of hematopoietic and it cannot be concluded to meet the claim limitation of hematopoietic stem/progenitor cells (HSPCs).
Accordingly, the previously applied secondary reference of Kim has been withdrawn by the Examiner.
New Grounds of Rejection 
Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nature-based products which is a composition of matter (i.e. products of nature which fall under the categories of a law of nature or a natural phenomenon) without significantly more. 
The claim(s) recite(s) the nature-based product judicial exceptions of: a scaffold, mesenchymal stem cells (MSC), and hematopoietic stem/progenitor cells (HSPCs). Under the broadest reasonable interpretation, a scaffold encompasses naturally occurring structural proteins (e.g. collagen, gelatin, etc.), carbohydrates, or polysaccharides (see instant pre-grant specification at ¶ [0055]). Furthermore, MSC and HSPC are also naturally occurring cells isolated from in vivo tissue samples (e.g. bone marrow) (see instant pre-grant specification at ¶ [0048]-[0049], [0052], [0059]).
This judicial exception is not integrated into a practical application because they are natural products and do not have markedly different characteristics from what occurs in nature.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other claim limitations such as “A system” and “an article of manufacture” is merely placing the product of nature into a generic container which does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the 

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2010/0316614 A1) in view of Elmi (Involvement of CD34+ Progenitor Cells in Regeneration of the Bladder Acellular Matrix Graft: Time-Dependent Neovasculogenesis and Regeneration of Different Bladder Wall Components, 2007) and Muschler (US 2010/0167316 A1) – all references previously cited.
Sharma’s general disclosure relates to compositions and methods comprising isolated mesenchymal stem cells (MSCs) and endothelial progenitors cells (EPCs) for bladder regeneration (claims 12, 15) (see abstract & ¶ [0005]-[0006], [0008], [0053]). 
Regarding claims 1, 7-8, and 13, Sharma teaches the cell mixture comprises MSCs and/or EPCs that are adherent to a thin-film scaffold (see ¶ [0009], [0055]). Sharma teaches a method for transplanting stem cells in vivo, comprising the steps of 1) providing: a host organism and isolated MSCs and/or EPCs; and transplanting the stem cells into a tissue of the host (see ¶ [0010]). MSCs from passage 5 or earlier were used (1-2 weeks in culture) and grown in media to support maintenance but not the differentiation of MSCs. Sub-populations of human BM +/CD133+ (termed EPCs) were isolated via FACS from CD34+ cells (see ¶ [0077, Examples). Sharma teaches MSCs are comprised of CD29+, CD44+, CD105+, CD166+, (see ¶ [0023], [0077], [0085]). Sharma teaches the selected cells are enriched at least 2-fold (e.g., at least 10-fold, 20-fold, 100-fold, etc.) in MSCs and/or EPCs as compared with said uncultured cells (see ¶ [0011]). Sharma teaches isolated stem cells according to the invention will be at least 98% or at least 99% pure (see ¶ [0073]). 
	Regarding claim 4, Sharma teaches bone marrow stem and progenitor cells (BMSPCs) represent highly defined populations of cells that maybe useful for bladder regeneration. BMSPCs are non-exclusively comprised of mesenchymal stem cells (MSCs) and endothelial progenitor cells (EPCs) (see ¶ [0006], [0077]). 
	Regarding claims 3 and 10-11, Sharma teaches the thin-film scaffold comprises poly(l ,8 octanediol-co-citrate) (POC) (see [0009]). POC [poly(l ,8-octanediol-cocitrate)] is a relatively newly described synthetic polymer that has a wide range of applications including those for very elastic tissues such blood vessels as well as for orthopedic applications (see ¶ [0057], [0066]).
However, Sharma does not specifically teach wherein greater than 90% of the MSCs are CD29+, CD44+, CD73+, CD90+, CD105+, CD166+, CD14-, CD34-, CD45-, CD117-, and CD133- (claims 1(b) and 13(a)); or wherein greater than 90% of the hematopoietic stem/progenitor cells (HSPCs) are CD34+ (claims 1(c) and 13(b)).
	Elmi’s purpose is “To determine the involvement of progenitor hematopoietic stem cells in the regeneration of BAMG along with restoration of other compartments of bladder wall in rats” (see page S56: Purpose). Elmi teaches CD34+ progenitor cells plays a considerable role in neo-vasculogenesis in bladder regeneration (see page S56).
Muschler’s general disclosure relates to methods for enriching and purifying adult stem cells which increases the prevalence (see abstract & ¶ [0017]-[0019], [0030]-[0032]). Muschler teaches current scaffolds comprising 80-90% of cells (see ¶ [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a cell population of HSPCs CD34+ such as taught by Elmi in the teachings of Sharma’s composition comprising MSCs also directed to bladder regeneration. The ordinary artisan would have been motivated to do so is because Elmi teaches CD34+ progenitor cells plays a considerable role in neo-vasculogenesis in bladder regeneration and therefore, would be considered an advantageous benefit to the primary reference of Sharma. Furthermore, it would have been further obvious to enrich the population percentage because enrichment or purification of stem cells are common and routine in the cell culture arts to increase the prevalence of stem cells for their intended effect such as taught by Sharma and Muschler. The ordinary artisan would have had a reasonable expectation of success because both Sharma and Muschler are directed to stem cells and enrichment to substantially pure populations.
Furthermore, regarding the claimed stem cell features as seen in claim 1(b) and 13(a), the cited reference of Sharma discloses isolated MSCs having common claimed characteristics of CD29+, CD44+, CD105+, CD166+ (see ¶ [0023], [0077], [0085]) used with a scaffold for bladder regeneration. Sharma is silent with regards to the expression of the claimed markers of CD73+, CD90+, or lacking expression of CD14-, CD34-, CD45-, CD117-, and CD133-. However, the examination guidelines for determining obviousness also requires “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether 

Examiner’s Response to Declaration/Arguments
The declaration under 37 CFR 1.132 filed on 08/28/2020 is insufficient to overcome the rejection of claims 1, 3-4, 7-8, 10-13, and 15 based upon Sharma (US 2010/0316614 A1) in view of Elmi (Involvement of CD34+ Progenitor Cells in Regeneration of the Bladder Acellular Matrix Graft: Time-Dependent Neovasculogenesis and Regeneration of Different Bladder Wall Components, 2007) and Muschler (US 2010/0167316 A1) as set forth in the last Office action.
In response to Applicant’s argument that “Although Elmi contains a single mention of the term ‘hematopoietic stem cells,’ the studies described in Elmi do not relate to or involve hematopoietic stem/progenitor cells, and the conclusions of Elmi related to endothelial progenitor cells not hematopoietic stem/progenitor cells”, this argument is not persuasive because the declaration does not provide clear and convincing evidence to the contrary. Therefore, the Examiner maintains the previous position that Elmi’s explicit purpose of “To determine the involvement of progenitor hematopoietic stem cells in the regeneration of BAMG along with restoration of other compartments of bladder wall in rat” is a sufficient teaching-

Conclusion
No claims were allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.